Hr. Justice O’Connor dissenting: The rule in reference to privileged communications stated in the majority opinion has been repudiated by the Supreme Court of Ohio in the case of Kints v. Harriger, 99 Ohio St. 240. But in my opinion the rule does not apply in the instant case because it appears that the contents of the affidavit filed by the defendant with the government officials in charge of naturalization was known to all parties in this case. It was exhibited by the government official to plaintiff and other parties and the contents of it retracted by the defendant. The government official, after discussing the matter with the parties, reached the conclusion that the affidavit was made by the defendant as the result of a family quarrel and the charges made in it were disregarded by the government in permitting plaintiff to be naturalized. A copy of the affidavit was produce'd on the trial. Dean Wigmore of the Northwestern University Law School, in his work on Evidence, section 2374, 2nd Ed. (after recognizing the rule of privileged communications by information to the government and after stating that such communications ought to receive encouragement, and after citing a number of authorities where the rule was applied, including opinions by the Supreme Court of the United States, some of which are cited in the major opinion) says: “This privilege is well established, and its soundness cannot be questioned. But it is subject to certain limitations, inherent in its logic and its policy: “(I) The privilege applies only to the identity of the informant, not to the contents of his statement as such, for, by hypothesis, the contents of the communication are to be used and published in the course of prosecution. Much less does the privilege apply to prevent merely the proof of contents which have already been ‘de facto’ disclosed, — as in an action against the informant for libel. To deny production in such a case is in effect to declare that the libel is privileged from liability. If that is indeed the judicial belief and the law, it should be frankly declared; if not, the action should not be defeated by an evasion which- pretends to \ keep secret that which is not secret. “ (2) If the identity of the informer is admitted or known, then there is no reason for pretended concealment, and the privilege of secrecy would be merely an artificial obstacle to proof. . . . “(4) Even where the privilege is strictly applicable the trial court may compel disclosure, if it appears necessary in order to avoid the risk of false testimony or to secure useful testimony.” In the instant case, since the contents of the affidavit were known to all the parties to the suit, its “pretended concealment,” as Dean Wigmore says, is merely an artificial obstacle to proof. The contents of the affidavit having become public, the reason for the rule, even if it were sound, ceased and the court erred in excluding it.